DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 10
	In line 7 recites “at least a part” is unclear to what part is supposed to encompasses the sensor, pipe, brake pedal or footrest.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 900 624 to Goro K. et al. (Goro)
In Reference to Claim 10
Goro, see paragraph [0068]-[0075] and Fig.1-3, (as best understood), discloses:
[AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    815
    461
    media_image1.png
    Greyscale

	An attachment structure for an exhaust gas sensor (68) of a saddle-type vehicle (motorcycle) including an internal combustion engine (3), an exhaust pipe (56) connected to the internal combustion engine, and the exhaust gas sensor (68)  that is attached to the exhaust pipe and detects an exhaust gas flowing through the exhaust pipe, wherein the exhaust gas sensor is disposed in a region between a brake pedal (A) of the saddle-type vehicle and a footrest (34) of the saddle-type vehicle in side view of the saddle-type vehicle and is disposed so that at least a part thereof overlaps with the internal combustion engine in plane view of the saddle-type vehicle, see Fig.3.  

In Reference to Claim 11

	The side view, the exhaust gas sensor (68) is disposed in a region between the footrest and a depressed part provided at an end of the brake pedal, see paragraph [0071] and Fig.3. 
In Reference to Claim 12
Goro, see paragraph [0068]-[0075] and Fig.1-3, discloses:
	The exhaust gas sensor is disposed below a case (28) of the internal combustion engine.  

In Reference to Claim 13
Goro, see paragraph [0068]-[0075] and Fig.1-3, discloses:
	The exhaust gas sensor 68 is disposed below a cover member (29) provided for the case on an outer side of a vehicle width direction of the saddle-type vehicle.  
In Reference to Claim 14
Goro, see paragraph [0068]-[0075] and Fig.1-3, discloses:
	The exhaust gas sensor 68 is disposed obliquely with respect to a vertical direction of the saddle-type vehicle, see Fig.3.
In Reference to Claim 15
Goro, see paragraph [0068]-[0075] and Fig.11, discloses:
	The exhaust gas sensor 68 is attached to the exhaust pipe 56, extending obliquely upward from the exhaust pipe 68 toward the outer side in the vehicle width direction of the saddle-type vehicle.  
In Reference to Claim 16

	The exhaust pipe includes a first pipe part (53) that extends toward rear of the saddle-type vehicle from an exhaust port of the internal combustion engine while being inclined to an inner side in the vehicle width direction of the saddle-type vehicle, and a second pipe part (56) that is joined to a rear end part (53b) of the first pipe part and extends toward the rear of the saddle-type vehicle while being inclined to an outer side (see Fig.5) in the vehicle width direction, and the exhaust gas sensor is disposed in a region formed by connecting a front end part of the first pipe part to be connected to the exhaust port, the exhaust pipe, and rear end parts of the second pipe part in plane view of the saddle-type vehicle, see Fig.7.  

In Reference to Claim 17
Goro, see paragraph [0068]-[0075] and Fig.11, discloses:
	The exhaust gas sensor (68) is disposed in a region between the brake pedal (A) and portions of the first pipe part and the second pipe part, the portions being inwardly bent in the vehicle width direction of the first pipe part and the second pipe part, see Fig.7 of Goro.

In Reference to Claim 18
Goro, see paragraph [0068]-[0075] and Fig.11, discloses:
	The exhaust pipe includes an upstream connection pipe part that extends from a cylinder head (28) of the internal combustion engine, a cylindrical catalyst (55C, 54C) outer cylinder that is connected to a rear end part of the upstream connection pipe part and houses a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746